     Case 1:21-cv-00152-SHR-EB Document 10 Filed 02/23/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRAXTON LEVI HUGHES,                :
    Petitioner                      :
                                    :            No. 1:21-cv-152
     v.                             :
                                    :            (Judge Rambo)
WARDEN H. QUAY,                     :
   Respondent                       :

                                 ORDER

     AND NOW, on this 23rd day of February 2021, for the reasons set forth in

the Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
           § 2241 (Doc. No. 1) is DISMISSED; and

     2.    The Clerk of Court is directed to CLOSE the above-captioned case.


                                    s/ Sylvia H. Rambo
                                    United States District Judge
